Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Central Pacific Bank Retirement Plans Administrative Committee Central Pacific Bank 401(k) Retirement Savings Plan: We consent to the incorporation by reference in the registration statements No.333-196873 and No. 333-141232 on Form S-8 ofCentral Pacific Financial Corp. of our report dated June 29, 2015, with respect to the statements of assets available for benefits of the Central Pacific Bank 401(k) Retirement Savings Plan as of December 31, 2014 and 2013, the related statements of changes in assets available for benefits for the years then ended, and the supplemental schedule of Schedule H, line 4i – Schedule of Assets (Held at End of Year) as of December 31, 2014, which report appears in the December 31, 2014 annual report for Form 11-K/A of the Central Pacific Bank 401(k) Retirement Savings Plan. /s/ KPMG LLP Honolulu, Hawaii June 30, 2015
